Citation Nr: 0517939	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  00-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
excision of ganglion cyst of the left wrist, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than April 26, 
1996, for the award of a compensable evaluation for residuals 
of excision of ganglion cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, daughter




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 Decision Review Officer decision 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Decision Review 
Officer granted a 10 percent evaluation for residuals of 
excision of ganglion cyst of the left wrist, effective April 
26, 1996.  The veteran asserts that he warrants both a higher 
evaluation and an earlier effective date for the award of the 
10 percent evaluation.


FINDINGS OF FACT

1.  Residuals of excision of ganglion cyst of the left wrist 
is manifested by a painful and tender scar and no limitation 
of function of the part affected.

2.  Following the last final rating decision of record in May 
1989, where the RO continued the noncompensable evaluation 
for the service-connected residuals of excision of ganglion 
cyst of left wrist, a claim for an increased evaluation for 
the service-connected left wrist was first received on July 
26, 1989.

3.  Between July 1988 and April 1996, there was a lack of 
competent evidence establishing a compensable evaluation for 
residuals of excision of ganglion cyst of left wrist.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of excision of ganglion cyst of the left wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

2.  The criteria for an effective date earlier than April 26, 
1996, for the award of a 10 percent evaluation for residuals 
of excision of ganglion cyst of the left wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 7804 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter fully provided notice of elements 
(1), (2) and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. ----, ----, No. 02-1077, slip op. 
at 33 (April 14, 2005).  In addition, by virtue of the July 
1998 rating decision, the October 1999 statement of the case, 
and the December 2001, March 2003, and September 2004 
supplemental statements of the case, the veteran was provided 
with the specific information as to why these claims were 
being denied, and of the evidence that was lacking for each 
claim.  The veteran was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the September 2004 supplemental 
statement of the case, which addresses VA's duty to notify 
claimants of necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's April 2004 letter, it essentially informed the 
veteran that he needed to submit any evidence pertaining to 
his claims.  Specifically, the RO stated that it needed 
additional evidence from the veteran.  It stated that if 
there were any private medical records that would support his 
claims, he could either submit them himself or complete a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, and that it would obtain the records on 
his behalf.  It also stated that if there were any VA 
treatment records to inform VA of the facility and dates of 
treatment and that it would obtain the records.  It then 
stated, "If you have no additional evidence to submit[,] 
please let us know as soon as possible so that we may 
expedite processing of your claim."  The Board finds that 
such statement meets the requirements of the fourth element, 
as the veteran was placed on notice that he should submit any 
evidence in his possession that pertained to his claims or at 
least inform VA if there were any outstanding records.  There 
is no allegation from the veteran that he has any evidence in 
hospital possession that is needed for a full and fair 
adjudication of the claims for an increased evaluation or 
earlier effective date.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records.  The veteran submitted private medical records.  
There is no indication that there are any outstanding records 
that need to be obtained.  The veteran has been provided with 
an examination in connection with his claim for an increased 
evaluation; however, he has not been provided with an 
examination in connection with the claim for an earlier 
effective date.  The veteran has been granted an effective 
date of April 1996 for the award of the 10 percent evaluation 
for residuals of excision of ganglion cyst of the left wrist.  
An examination conducted now would not assist the veteran in 
obtaining an earlier effective date.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision
A.  Increased evaluation

The veteran asserts that he warrants more than a 10 percent 
evaluation for residuals of excision of ganglion cyst of the 
left wrist.  He describes having weakness and numbness in his 
left wrist/hand, which he attributes to the ganglion cyst 
being removed.

Service connection for residuals of excision of ganglion cyst 
of the left wrist was granted by means of a July 1984 rating 
decision and assigned a noncompensable evaluation, effective 
June 24, 1982.  In his original claim for compensation, he 
stated that while transporting supplies and ammunition to the 
front lines in Korea, he was driving through rough terrain 
and his left hand got lodged and injured in the steering 
wheel and became swollen.  The service medical records are 
not available.  The veteran alleged he had developed a 
ganglion cyst on his left wrist, which was removed during 
service.  He furnished photographs of himself before the 
surgery with a bump on the left wrist and then after the 
surgery with a bandage on the left arm.  The record reflects 
that the veteran was diagnosed with bilateral carpal tunnel 
syndrome and cervical spondylosis in 1975 and underwent 
surgery for both hands at that time.  Service connection for 
bilateral carpal tunnel syndrome has been denied.  The 
veteran has been granted a 10 percent evaluation for the 
service-connected scar of the left wrist, effective April 26, 
1996.  He asserts he warrants an earlier effective date and 
an evaluation in excess of 10 percent.  The increased-rating 
claim will be discussed first.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2004); Schafrath, 1 Vet. App. 589.  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran's service-connected 
disability is evaluated as a skin disorder.  The criteria for 
evaluating skin disorders changed in August 2002.  In 
VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

The service-connected residuals of excision of ganglion cyst 
of the left wrist is evaluated as 10 percent disabling under 
Diagnostic Code 7804.  Under the former criteria for 
Diagnostic Code 7803, a scar which was superficial, poorly 
nourished, with repeated ulceration will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Under 
Diagnostic Code 7805, a scar was to be rated based on 
limitation of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  

Under the amended criteria, a 10 percent evaluation is 
warranted for a scar which is superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of 
excision of ganglion cyst of the left wrist.  At the time of 
the August 1996 VA examination, the examiner stated that the 
scar on the veteran's left wrist was "well healed and 
nontender."  There was no recurrence of the cyst, and there 
was no abnormal appearance.  Additionally, there was no heat, 
redness, or swelling and there was good range of motion.  The 
examiner concluded that other than the scar, there was no 
recurrence of the cyst.  He stated the veteran's problem with 
his left wrist was due to osteoarthritic changes, which were 
not uncommon in the veteran's age group.  A separate August 
1996 VA examination report shows that the examiner stated the 
veteran's scar had "discomfort."  There was no keloid 
formation, adherence, or herniation of the scar, and no 
inflammation, swelling, depression, or ulceration.  The 
examiner stated the scar did not limit the part affected.  

In an August 1997 VA examination report, the examiner stated 
the veteran's scar tissue had a pale color with a smooth 
texture.  It was sensitive to bumping and pressure palpation, 
but there was no soft tissue swelling or evidence of gross 
bone deformity on external evaluation of the left wrist 
joint.  At the November 1998 Decision Review Officer hearing, 
the veteran stated that his left wrist was weak and that the 
scar was sensitive to touch.  He described having a tingling 
sensation in his fingers.  He stated he had been using a 
wrist brace for the last 10 years.  The veteran's wife stated 
that when the veteran was first discharged from service, he 
had trouble with this left wrist.  

A November 1999 VA treatment record shows that the veteran's 
scar had mild tenderness and no swelling or erythema.  At the 
April 2000 Decision Review Officer hearing, the veteran 
testified that cold weather made his symptoms feel worse.  He 
stated VA had not properly assessed his wrist.  The veteran 
stated he wore a brace every day.  He described constant pain 
and dropping things.  The veteran's wife stated that the 
veteran's wrist would get swelling regularly and sometimes 
every day.  The veteran's daughter, who is a registered 
nurse, questioned the symptoms that were being associated 
with carpal tunnel syndrome, as opposed to the veteran's 
service-connected residuals of excision of ganglion cyst of 
the left wrist.  She admitted that she did not know about 
carpal tunnel surgery or scarring.  A December 2000 VA 
orthopedic examination report shows the examiner stated the 
scar was "primarily healed" and "deeply tender."  There 
was "some amount of dysesthesia" when the scar was 
palpated.  He entered a diagnosis of left wrist, status post 
excision of a ganglion with well-healed scar with cutaneous 
"nerveneuroma" with residual pain and dysesthesias.  In a 
January 2001 addendum, the examiner stated that in his 
professional opinion, the degenerative changes in the left 
wrist were less likely to be the result of the surgery or the 
after effects of the excision of the ganglion.  In a December 
2000 VA peripheral nerve examination report, the examiner 
stated the veteran had a scar on the left wrist, which the 
veteran claimed had pain, especially when the weather 
changed.  In a December 2000 VA scars examination report, the 
examiner stated the veteran had a linear scar which was 
tender when touched "apparently exquisitely so."  He stated 
it was slightly disfiguring.

A July 2004 VA examination report shows that the veteran's 
scar was "slightly tender when palpated."  The examiner 
stated when he put additional pressure so that the underling 
tissue was palpated, the veteran "immediately" complained 
of pain radiating to the left elbow.  He noted that the scar 
did not pull when the patient moved his wrist and concluded 
that the scar did not affect any function.  He stated the 
scar involved less than 1 percent of the exposed skin of the 
body and less than 1 percent of the total skin of the body.  
He stated there had been no treatment for the scar for "the 
past half a century."  He described the scar as moderately 
disfiguring.  In a July 2004 orthopedic VA examination 
report, the examiner noted the veteran had painless range of 
motion in the left wrist with no evidence that left wrist 
joint function was additionally limited by pain.  He stated 
that the veteran's left wrist pain was secondary to 
degenerative arthritis with calcification of cartilage due to 
advancing age and that it was less likely due to the service-
connected surgical scar.

The Board finds that the above-described evidence is 
indicative of no more than a 10 percent evaluation for 
residuals of excision of ganglion cyst of the left wrist.  
The 10 percent evaluation under Diagnostic Code 7804 
contemplates a tender and painful scar under both the former 
criteria and the amended criteria.  There is no evidence that 
the scar is poorly nourished with repeated ulcerations or 
that it limits the veteran's left-wrist function.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7805 (2001).  In 
fact, there is evidence to the contrary.  Medical 
professionals have all found the veteran's scar to be well 
healed.  Even the veteran has not alleged that his scar has 
ulcerations.  As reported above, medical professionals have 
determined that the scar does not limit the function of the 
veteran's left wrist.  Considering the amended criteria, 
there is no evidence that the scar is unstable or that there 
is frequent loss of covering of skin over the scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  As stated 
above, the veteran's scar has consistently been described as 
well healed.  Additionally, there is evidence against a 
finding that the scar limits the function of the left wrist.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).  

The 10 percent evaluation under Diagnostic Code 7804 is the 
maximum evaluation for a tender and painful scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001 & 2004).  The 
preponderance of the evidence is against a finding that the 
veteran warrants a compensable evaluation under either 
Diagnostic Codes 7803 or 7805 for the reasons listed above.  
The Board finds that no more than a 10 percent evaluation for 
residuals of excision of ganglion cyst of the left wrist is 
warranted under either the former or the amended criteria and 
neither criteria is more favorable to the veteran's claim.  

The Board is aware that there have been findings that the 
veteran has complained of numbness and weakness in the left 
wrist.  In an October 1982 rating decision, the RO denied 
service connection for left carpal tunnel syndrome (the 
veteran has been diagnosed with bilateral carpal tunnel 
syndrome and has undergone surgery for both wrists).  In 
March 1989, the RO denied reopening the claim for service 
connection for left carpal tunnel syndrome.  In a March 1996 
letter, a private physician, Dr. PM, stated that the 
veteran's persistent discomfort of the left hand and wrist, 
which had caused the development of arthritis, as well as 
carpal tunnel syndrome, was directly related to the veteran's 
service-connected injury.  

In an August 1997 VA examination report, the examiner entered 
a diagnosis of ulnar nerve entrapment in the left wrist.  He 
stated it was clinically evident and was as likely as not 
related to the service-connected injury in 1953 since the 
ulnar nerve was located in the surgical incision from the 
removal of the cyst.  In a separate August 1997 VA peripheral 
nerves examination report, the examiner recommended that the 
veteran undergo an electromyography for both arms to see if 
there was any evidence of compressive median nerve or ulnar 
nerve neuropathy at the wrist level and possibly cervical 
radiculopathy.  An electromyography was conducted in April 
1998.  The examiner diagnosed bilateral carpal tunnel 
syndrome and C5-C6 radiculopathy on the right.  In the 
December 2000 peripheral nerves examination report, the 
examiner noted that the veteran had a "nonfocal neurological 
examination."  He added that there was "minimal decrement 
in motor strength on both sides that d[id] not amount to 
anything except poor effort."  

The Board finds that the preponderance of the evidence is 
against a finding that the numbness and weakness in the 
veteran's left wrist is associated with the service-connected 
disability.  Again, service connection for left carpal tunnel 
syndrome has been denied.  While Dr. PM stated that such 
symptoms are associated with the in-service injury, it must 
be noted that the description Dr. PM provides of the 
veteran's in-service injury is inaccurate.  Specifically, he 
stated that the veteran was involved in an accident where he 
sustained a "laceration of the ulnar aspect of the left 
wrist," which laceration was 8 centimeters long.  The 
veteran did not sustain a laceration in service.  When the 
veteran first filed his claim for service connection, he 
indicated that his hand got stuck in the steering wheel, and 
he stated it developed swelling as a result.  He did not 
claim he sustained a laceration nor has he subsequently made 
that allegation.  As a result, the Board has accorded no 
probative value to this medical opinion.  See Black v. Brown, 
5 Vet. App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  Further, Dr. PM had provided almost the exact same 
opinion in September 1984.  The September 1984 medical 
opinion was of record at the time of the March 1989 rating 
decision, which denied reopening the claim for service 
connection for carpal tunnel syndrome.  

A VA examiner stated that it was as likely as not that the 
veteran's left ulnar nerve entrapment was due to the service-
connected scar, which would appear to support that the 
numbness was due to the service-connected disability.  
However, the veteran subsequently underwent an 
electromyography, which did not substantiate the finding that 
the veteran had left ulnar nerve entrapment.  Instead, the 
veteran was diagnosed with bilateral carpal tunnel syndrome 
and cervical radiculopathy on the right.  As a result, the 
Board has accorded that medical opinion little probative 
value.  See id.  

In the December 2000 peripheral nerve examination, the 
examiner found that the veteran's neurological symptoms were 
the result of "poor effort."  The Board has found that the 
veteran tends to exaggerate the symptoms associated with the 
residual scar on the left wrist.  He argues that he has 
numbness and loss of grip strength due to the scar; however, 
the competent evidence has shown that these symptoms are not 
attributable to the service-connected disability.  
Specifically, medical professionals have diagnosed the 
veteran with osteoarthritis due to age and stated that any 
loss of range of motion in the left wrist is a result of his 
advancing age.  Additionally, he has been diagnosed with 
bilateral carpal tunnel syndrome, which is not a disability 
for which the veteran is service connected (and service 
connection has been specifically denied for this disability).  
The scar is tender, and the veteran is in receipt of a 
10 percent evaluation, which compensates him for the 
tenderness of the scar.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a compensable evaluation 
for the residuals of excision of ganglion cyst of the left 
wrist, he was correct, and the Decision Review Officer 
granted a 10 percent evaluation.  However, to the extent that 
the veteran has described his service-connected residuals of 
excision of ganglion cyst of the left wrist as being worse 
than the 10 percent evaluation contemplates, the medical 
findings do not support a finding of such based upon the 
reasons described above.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased VA professionals than to the veteran's statements 
and testimony and his wife's and daughter's testimony, even 
if sworn, in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  

B.  Earlier effective date

The RO has granted the 10 percent evaluation for residuals of 
excision of ganglion cyst of the left wrist as of April 26, 
1996.  The veteran wants the 10 percent evaluation to go back 
to 1982, when he first filed his claim for service 
connection, as the pain has remained the same since 1982.  

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An 
effective date for a claim for increase may be granted prior 
to the date of claim if it is ascertainable that an increase 
in disability had occurred within one year from the date of 
claim.  38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2004); see Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

Under 38 C.F.R. 3.157(b) (2004), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date 
on the VA outpatient or hospital examination will be accepted 
as the date of claim.  38 C.F.R. 3.157(b). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an earlier effective date for the award of the 
10 percent evaluation for residuals of excision of ganglion 
cyst of the left wrist and a total rating for compensation 
based upon individual unemployability.  The reasons follow.

In this case, service connection for residuals of excision of 
ganglion cyst of the left wrist was granted and assigned a 
noncompensable evaluation, effective June 24, 1982, and the 
veteran appealed the assignment of the noncompensable 
evaluation.  Following VA examinations, the RO continued the 
noncompensable evaluation for the service-connected disorder 
in a December 1984 rating decision.  The veteran was notified 
of this determination, along with his appellate rights, and 
he did not appeal that decision.  In February 1989, the 
veteran filed a claim for increase.  In May 1989, the RO 
continued the noncompensable evaluation for residuals of 
excision of ganglion cyst of the left wrist and notified the 
veteran that same month of its decision, along with his 
appellate rights.  He did not appeal the decision.  The 
December 1984 and May 1989 rating decisions are final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  An effective 
date going back to 1982 is legally precluded in the absence 
of clear and unmistakable error.

In granting the veteran an effective date of April 26, 1996, 
for the award of the 10 percent evaluation for residuals of 
excision of ganglion cyst of the left wrist, the Decision 
Review Officer had determined that such date was the date of 
the veteran's claim for increase.  However, in the December 
2001 supplemental statement of the case, a different Decision 
Review Officer determined that a claim filed by the veteran 
in July 1989 had remained pending.  Specifically, following 
the issuance of the May 1989 rating decision, the veteran 
submitted a statement in July 1989 wherein he stated his 
wrist was in pain constantly.  An August 1989 VA Form 21-
6789, Deferred or Confirmed Rating Decision, shows a finding 
that the veteran had submitted duplicative evidence.  There 
is no indication that the veteran was ever notified of this 
determination.  The Board agrees with the Decision Review 
Officer's determination that the veteran's July 1989 claim 
has remained pending since that time.  See 38 C.F.R. 
§ 3.160(c) (defining pending claim as an application, formal 
or informal, which has not been finally adjudicated).  

The Board finds, however, that there is a lack of any 
competent evidence that the veteran's service-connected 
residuals of excision of ganglion cyst of the left wrist 
warranted a compensable evaluation prior to April 26, 1996.  
Specifically, prior to the August 1996 VA examination, which 
indicated that the veteran had "discomfort" associated with 
his scar, there were no medical findings that established 
that the scar had compensable symptomatology under Diagnostic 
Codes 7803, 7804, or 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1989).  In a March 1989 letter from 
Dr. PM, he reported the veteran had numbness and tingling of 
the fingers and "significant pain" in his left wrist.  Dr. 
PM did not address the veteran's scar, except to point out 
that the veteran had sustained an 8-centimeter laceration in 
service, which, as noted above, is an inaccurate description 
of the injury the veteran sustained in service.  
Additionally, he stated that x-rays of the left hand showed 
degenerative changes, which went "hand[-]in[-]hand" with 
the injury the veteran had incurred in service.  Thus, it 
would appear that Dr. PM is addressing pain from orthopedic 
findings.  Regardless, the Board does not find that the 
medical findings reported in the March 1989 letter establish 
that the veteran's scar warranted a compensable evaluation, 
as Dr. PM did not address the scar.  Dr. PM's March 1996 
letter essentially states the same findings he made in the 
March 1989 letter-that the veteran has arthritis and carpal 
tunnel syndrome of the left wrist, which he attributes to the 
in-service injury (and again he states that the veteran 
sustained an 8-centimeter laceration in service, which is not 
true).  For this reason, the Board finds that this letter 
does not establish that the veteran's scar meets the criteria 
for a compensable evaluation prior to April 26, 1996.  See 
id.  

The first evidence establishing that the veteran met the 
criteria for a compensable evaluation was at the August 23, 
1996, VA examination, wherein the examiner found that the 
veteran's scar had "discomfort."  This examination report 
provided a basis for the Decision Review Officer to find that 
the veteran warranted a compensable evaluation for residuals 
of excision of ganglion cyst of the left wrist.  The Board is 
aware that the April 26, 1996, date precedes this date.  
Again, at the time the April 26, 1996, date was assigned, the 
RO had determined that the veteran's date of claim was that 
date.  It was subsequently determined that the veteran had 
filed a claim in July 1989; however, the facts at that time 
did not demonstrate that the scar was tender and painful on 
objective demonstration, had repeated ulcerations, or limited 
the function of the left wrist.  See id.  The RO did not 
change the date it granted the 10 percent evaluation-rather, 
it determined that an effective date prior to April 26, 1996, 
for the award of the 10 percent evaluation under Diagnostic 
Code 7804 would not be warranted.  The Board agrees.  

Under the statute, the effective date for a "claim for 
increase" shall be fixed in accordance with the facts 
found" but shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a).  Under the regulation, it 
states that the effective date for a claim for increase will 
be the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  While the date of claim is July 
1989, the date entitlement arose is in August 1996.  The 
Board will not disturb the effective date of April 26, 1996, 
assigned by the Decision Review Officer, and finds that the 
preponderance of the evidence is against the grant of an 
effective date earlier than April 26, 1996, for the award of 
the 10 percent evaluation for residuals of excision of 
ganglion cyst of the left wrist.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date, see Hazan v. Gober, 10 
Vet. App. 511, 518 (1997), which the Board has done.  The 
Court and VA's General Counsel have interpreted the 
provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  Here, based upon the facts in this case, the Board 
finds that the preponderance of the evidence is against a 
finding that an effective date earlier than April 26, 1996, 
for the award of the 10 percent evaluation for residuals of 
excision of ganglion cyst of the left wrist is warranted for 
the reasons stated above.  There is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.  

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



	(CONTINUED ON NEXT PAGE)





ORDER

An increased evaluation for residuals of excision of ganglion 
cyst of left wrist is denied.

An effective date earlier than April 26, 1996, for a 
10 percent evaluation for residuals of excision of ganglion 
cyst of left wrist is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


